Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 11-14 is is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Watanabe et al. (WO 2017203940 A1).
Regarding claim 7, Watanabe et al. disclose a vehicle seat system comprising: at least one switch 141: and an electronic control unit (para 0043 discloses an unillustrated controller): the electronic control unit configured to determine a position of a vehicle seat based on the at least one switch (para 0043); the electronic controller further configured to coordinate with one or more other components 104; the one or more other components comprises at least one of restraint control feature, seat safety feature, or seat feature; wherein the coordination with other components comprises a characterization of operation of the one or more other components or the position of the vehicle seat based on at least one switch (para 0043 discloses the controller controls the seat belt based on the sensor 141).
Regarding claim 11, Watanabe et al. disclose the characterization of operation of the one or more other components or the position of the vehicle seat is based on at least one switch 141 associated with the other components 104.
Regarding claim 12, Watanabe et al. disclose the restraint control feature comprises an air bag or a seat belt tensioner (para 0043).
Regarding claim 13, Watanabe et al. disclose the at least one switch 141 comprises a buckle sensor, a seat position sensor, or an occupancy sensor.
Regarding claim 14, Watanabe et al. disclose the seat feature comprises seat movements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Oshima et al. (WO 2018199255 A1).
Regarding claim 8, Watanabe et al. disclose a second switch 141 and the second switch is configured to determine a slider position of the seat.
However, Watanabe et al. fail to disclose at least one switch comprises a first switch 28 (para 0141); wherein the first switch is configured to determine a recline position of the seat.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Oshima et al. and use second switch in the invention of Watanabe et al. in order provide accurate and efficient comfort to user. 
Regarding claim 10, Watanabe et al. as modified with Oshima et al. further disclose the recliner position of the seat comprises a passenger position and non-passenger position (see figures 1 and 2).
Regarding claim 15, Oshima et al. disclose the one or more other vehicle components 50 comprise components located in an area different from that of the vehicle seat in the vehicle. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Oshima et al. and the components other than in vehicle seat in the invention of Watanabe et al. because it is simple and efficient to provide comfort. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Oshima et al. (WO 2018199255 A1), as applied to claim 8 above, further in view of Rohee et al. (US 2010/0026070).
Regarding claim 9, Rohee et al. disclose the slider position of the seat comprises a detent region and tilt and slide region (see figure 9 which discloses the slider with the tilt region and a detent region after crossing a certain distance in tilt region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Rohee et al. and use a tilt and detent region in the invention of Watanabe et al. because it is more efficient way to move the seat with little force. 
Allowable Subject Matter
Claims 1-6 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: There are many similarities and dissimilarities between applicant’s invention and the invention of Watanabe et al. However, Watanabe et al. fail to disclose at least one switch is associated with the slider; and an electronic controller, wherein the electronic controller is configured to determine when the slider crosses a boundary between the detent region and the tilt-and-slide region based on at least one switch; wherein the electronic controller is further configured to characterize an operation of one or more other vehicle components based on the determination of when the slider crosses the boundary, as claimed in claim 1 and 16. No other prior art references in the record whether taken alone or in combination can solve these dissimilarities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636